DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed and communication filed on 11/23/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/29/2020 has been entered.
Claims 1-20 have been examined and are pending; claims 1, 7, 12 and 17 are independent.
Claims 1-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/04/2021,  and 04/08/2021 are s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
Claims 1-20 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of checking the authenticity of the content of a non-volatile memory of an electronic device including a microcontroller and an embedded secure element includes starting the microcontroller with instructions stored in a first non-reprogrammable memory area associated with the microcontroller, starting the secure element, executing, with the secure element, a signature verification on the content of a second reprogrammable non-volatile memory area associated with the microcontroller, and interrupting the microcontroller power supply if the signature is not verified.
The closest prior art, as previously recited, Jooste (US 2013/0223623) is generally directed to system and method where a transferring control of a secure element between TSMs comprises a zone master key established between the TSMs that facilitates encryption of a temporary key. The TSMs create the zone master key prior to initiation of transfer of control. Once transfer of control is initiated, the first TSM establishes a communication channel and deletes its key from the secure element. The first TSM creates a temporary key that is encrypted with the zone master key established between the first TSM and the second TSM. The encrypted temporary key is communicated to the second TSM with a device identifier. The second TSM decrypts the temporary key using 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 11/23/2020 with the amendment, prior art of reference does not teach at least the limitations of the independent claim 1, those are further amended. None of Jooste, starting a boot sequence in a secure element embedded in the electronic device., the secure element including a microprocessor executing the boot sequence, wherein the secure element is separate from the non-reprogramable memory area storing the instructions; verifying, with the microprocessor of the secure element, a signature generated by the microprocessor of the secure element from content stored in a reprogrammable memory area of the non-volatile memory, the reprogrammable memory area being associated with the microcontroller; and interrupting, under control of the microprocessor of the secure element, a power supply of the microcontroller in response to the verifying indicating the signature is not verified, as a whole with the remaining limitations.
Therefore, the claim is considered allowable over the cited prior art.
As to the independent claims 7, 12 and 17, the claim limitations are similar to the claim limitations of claim 1, and are considered allowable.
As to claims 2-11, 13-16, and 18-20, the claims are dependent from claims 1, 7, 12, and 17 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439